           Case 1:18-vv-00192-UNJ Document 66 Filed 08/29/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0192V
                                      Filed: June 17, 2019
                                         UNPUBLISHED


    WANDA GARCIA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Tetanus Diphtheria acellular
    AND HUMAN SERVICES,                                      Pertussis (Tdap) Vaccine; Abscess;
                                                             Non-Specific Mass
                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On February 7, 2018, Wanda Garcia (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “an
abscess in her left shoulder” which was caused-in-fact by a Tdap vaccination she
received on April 22, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On February 22, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On June 14, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $54,391.90, consisting

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00192-UNJ Document 66 Filed 08/29/19 Page 2 of 5



of $47,500.00 in actual and projected pain and suffering, and $6,891.90 to satisfy the
State of New York Medicaid lien. Proffer at 2-3. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    A. a lump sum payment of $47,500.00, (representing payment for petitioner’s
       actual and projected pain and suffering) in the form of a check payable to
       petitioner, Wanda Garcia, and

    B. a lump sum payment of $6,891.90, representing compensation for
       satisfaction of the State of New York lien, payable jointly to petitioner, and

                                 New York City Human Resources Administration
                                 Division of Liens and Recovery
                                 P.O. Box 414799
                                 Boston, MA 02241-4799

Petitioner agrees to endorse this payment to the State of New York. These amounts
represent compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00192-UNJ Document 66 Filed 08/29/19 Page 3 of 5



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


    WANDA GARCIA,

                  Petitioner,                           No. 18-192V
                                                        Chief Special Master Dorsey
    v.                                                  ECF

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                  Respondent.


               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On February 22, 2019, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on February 22, 2019, the

Chief Special Master issued a Ruling on Entitlement.

         Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $54,391.90. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through lump sum payments described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1



1
       Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
               Case 1:18-vv-00192-UNJ Document 66 Filed 08/29/19 Page 4 of 5



                a. Pain and Suffering

          Respondent proffers that Wanda Garcia should be awarded $47,500.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

                b. Medicaid Lien

          Respondent proffers that petitioner should be awarded funds to satisfy the State of New

York Medicaid lien in the amount of $6,891.90, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York had made to or on

behalf of Wanda Garcia from the date of her eligibility for benefits through the date of judgment

in this case as a result of her vaccine-related injury suffered on or about April 22, 2016, under

Title XIX of the Social Security Act. Reimbursement of the State of New York lien shall be

made through a lump sum payment of $6,891.90, representing compensation for satisfaction of

the State of New York lien, payable jointly to petitioner, and

                           New York City Human Resources Administration
                                  Division of Liens and Recovery
                                         P.O. Box 414799
                                    Boston, MA 02241-4799

Petitioner agrees to endorse this payment to the State of New York.

          c.       Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

III.      Summary of Recommended Payments Following Judgment

          a. Lump sum paid to petitioner               $47,500.00

          b. Reimbursement of Medicaid lien            $6,891.90




                                                   2
         Case 1:18-vv-00192-UNJ Document 66 Filed 08/29/19 Page 5 of 5



                                    Respectfully submitted,


                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    C. SALVATORE D’ALESSIO
                                    Acting Director
                                    Torts Branch, Civil Division

                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    GABRIELLE M. FIELDING
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    /s/ Julia M. Collison
                                    JULIA M. COLLISON
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Ben Franklin Station
                                    Washington, DC 20044-0146
                                    Tel: (202) 305-0102

Dated:       June 14, 2019




                                       3
